DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Li et al. disclose: adjusting one or more parameters of the CT scan information to achieve reduced radiation level (para. [0071]). 
The prior arts fail to teach, disclose, suggest or make obvious: reducing a radiation level of at least one CT scan of one or more successive CT scans performed on a patient based on CT scan information obtained from a previous CT scan performed on the patient, the radiation level reduced relative to a radiation level of the previous CT scan by adjusting one or more parameters of the CT scan information to achieve the reduced radiation level and a target image quality, wherein the target image quality is at most an image quality of the previous CT scan.
Regarding independent claim 14, the arts fail to teach, disclose, suggest or make obvious: obtaining one or more prior scan parameters for a prior image of the patient acquired during a prior scan; measuring one or more image quality parameters of the prior image; adjusting the one or more prior scan parameters to obtain one or more current scan parameters based on the target image parameter, the one or more image quality parameters of the prior image, and a scanning objective; and acquiring projection data usable to reconstruct one or more images of the patient with the CT system by operating the CT system according to the one or more current scan parameters.
Regarding independent claim 18, the arts fail to teach, disclose, suggest or make obvious: obtain one or more prior scan parameters for a prior image of the patient acquired during a prior scan; adjust the one or more prior scan parameters to obtain one or more current scan parameters, the one or more prior scan parameters adjusted in order to reduce a radiation level of the current scan relative to the one or more prior scans by operating the imaging source with a lowest possible radiation dose while still achieving the target CNR and the target spatial resolution; and acquire projection data via the detector array usable to reconstruct one or more images of the patient with the CT system by operating the imaging source according to the one or more current scan parameters.
Claims 2-13, 15-17, 19-20 are allowed on the same basis as independent claims 1, 14 & 18 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P PORTA/
Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884